May 8, 1923. The opinion of the Court was delivered by
Action for $10,000 damages on account of the wrongful death of Boyce Pigford, son of the plaintiff, aged nine years, who was drowned in a reservoir maintained on the premises of the defendant on September 21, 1921.
The case was tried at the Spring term, 1922, before Circuit Judge Rice and a jury, the trial resulting in a verdict of $2,000 actual damages in favor of the plaintiff; a dismissal of the claim for punitive damages having been directed by the presiding Judge. The appeal is solely upon the ground of error in not directing a verdict in favor of the defendant.
It will serve no useful purpose to review the evidence in the case. After a careful consideration of it we are satisfied that under the decisions of the Court reviewed in the case of Renno v. Railroad Co., 120 S.C. 7; 112 S.E., 439, and the later case of Morris v. Mills (S.C.),113 S.E., 632, the issue of the defendant's negligence in maintaining a reservoir upon his premises, alluring to immature children, known to be dangerous and insufficiently protected against their depredations and consequent injury, was properly submitted to the jury.
The judgment of this Court is that the judgment of the Circuit Court be affirmed. *Page 391